DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 8 and 13 are objected to because of the following informalities: 

Regarding Claim 8
Lines 1-2 recite the language “the first pipe extends axially through a first end wall”. To maintain clarity within the claims, the claim language should be amended such that it reads –the first pipe extends axially through a first end wall of the muffler—or something similar.
Lines 2-3 recite the language “the second pipe extends axially though a second end wall opposite to the first end wall”. To maintain clarity within the claims, the claim language should be amended such that it reads –the second pipe extends axially though a second end wall of the muffler opposite to the first end wall of the muffler—or something similar. 

Regarding Claim 13
Line 2 recites the language “a vehicle”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 4-6, 9-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fesina, RU 2192548 C2, in view of Kiyota et al., US 4,520,624.

Regarding Claim 1
Fesina discloses an exhaust line for a vehicle (Fesina, Page 6, Last Paragraph), comprising: a muffler extending in an axial direction and having a circumferential wall (1) (Fesina, Page 5, Last Paragraph, Figure 1), wherein the muffler includes: a chamber (interior of (1)) having a lateral inlet (17) in the circumferential wall (1), at least one pipe (12, 13) having a microperforated portion (including perforated sections (16)) extending in the axial direction and having a sound damping effect (Fesina, Page 3, Third Paragraph, Figure 1), wherein the microperforated portion (including perforated sections (16)) is arranged in the chamber (interior of (1)) and the at least one pipe (12, 13) extends out of the chamber (interior of (1)), and wherein the muffler is configured such that exhaust gas flows via the lateral inlet (17) radially through the microperforated portion (including perforated sections (16)) into the at least one pipe (12, 13) and via the at least one pipe (12, 13) out of the muffler (Fesina, Figure 1). 
However, Fesina does not disclose that a particulate filter is arranged upstream of the muffler. Kiyota teaches an exhaust gas treatments system of a vehicle in which a particulate filter (12) is arranged upstream of a muffler (13) in order to purify the exhaust gas from the engine (Kiyota, Column 2, Lines 14-33, Figure 1). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fesina such that a particulate filter is arranged upstream of the muffler as is taught by Kiyota as being well known in the art, in order to purify the exhaust gas to decrease air pollution. 

Regarding Claim 2
Fesina and Kiyota teach the system as rejected in Claim 1 above. Fesina further discloses that the circumferential wall (1) is an outer wall of the muffler (Fesina, Page 5, Last Paragraph, Figure 1). 

Regarding Claim 4
Fesina and Kiyota teach the system as rejected in Claim 1 above. Fesina further discloses that the late last one pipe (13) comprises at least a first pipe (13), and wherein the muffler has a second pipe (12) having a microperforated portion (20) extending in the axial direction and having a sound damping effect (Fesina, Page 3, Third Paragraph, Figure 1), the microperforated portion of the second pipe (12) being arranged in the chamber (interior of (1)), and the muffler being configured such that the exhaust gas flows via the lateral inlet (17) radially through the microperforated portion (20) of the second pipe (12) into the second pipe (12) and via the second pipe (12) out of the muffler (Fesina, Figure 1). 

Regarding Claim 5
Fesina and Kiyota teach the system as rejected in Claims 1 and 4 above. Fesina discloses that a proportion of a mass flow of the exhaust gas that flows radially through the microperforated portion of the second pipe (12) into the second pipe (12) is at least 25% (Fesina, Figure 1). 
[The proportion of mass flow of the exhaust gas is at least 25%, since the partition (7) is blocking the flow of exhaust gas in any way besides through the second pipe (12) and exhaust gas can only enter the second pipe (12) through the microperforated portion of the second pipe (12), it would be obvious to one of ordinary skill in the art that nearly 100% of the mass flow of the exhaust gas flows radially through the microperforated portion of the second pipe (12).]

Regarding Claim 6
Fesina and Kiyota teach the system as rejected in Claims 1 and 4 above. Fesina further discloses that a sum of a proportion of a mass flow of the exhaust gas that flows radially through the microperforated portion of the first pipe (13) and into the first pipe (13) and a proportion of a mass flow of the exhaust gas that flows radially through the microperforated portion of the second pipe (12) and into the second pipe (12) is at least 75% of a mass flow of the exhaust gas (Fesina, Figure 1). 
[The proportion of mass flow of the exhaust gas is at least 75%, since the partition (7) is blocking the flow of exhaust gas in any way besides through the second pipe (12) and exhaust gas can only enter the second pipe (12) through the microperforated portion of the second pipe (12), it would be obvious to one of ordinary skill in the art that nearly 100% of the mass flow of the exhaust gas flows radially through the microperforated portion of the second pipe (12).]

Regarding Claim 9
Fesina and Kiyota teach the system as rejected in Claim 1 above. Fesina further discloses that the lateral inlet (17) is configured such that exhaust gas flows into the chamber (interior of (1)) perpendicularly to the axial direction (Fesina, Figure 1). 

Regarding Claim 10
Fesina and Kiyota teach the system as rejected in Claim 1 above. Fesina further discloses that the microperforated portion of the at least one pipe (12) extends axially into a region (interior of (1)) in which the lateral inlet (17) is arranged (Fesina, Figure 1). 

Regarding Claim 12
Fesina and Kiyota teach the system as rejected in Claims 1 and 4 above. Fesina further discloses that the first pipe (13) forms a tail pipe of the exhaust line (Fesina, Figure 1). 

Regarding Claim 13
Fesina discloses a vehicle comprising: an exhaust line for the vehicle (Fesina, Page 6, Last Paragraph), comprising: a muffler extending in an axial direction and having a circumferential wall (1) (Fesina, Page 5, Last Paragraph, Figure 1), wherein the muffler includes: a chamber (interior of (1)) having a lateral inlet (17) in the circumferential wall (1), and at least one pipe (13) having a microperforated portion (including perforated sections (16)) extending in the axial direction and having a sound damping effect (Fesina, Page 3, Third Paragraph, Figure 1), wherein the microperforated portion (including perforated sections (16)) is arranged in the chamber (interior of (1)) and the at least one pipe (13) extends out of the chamber (interior of (1)), and wherein the muffler is configured such that exhaust gas flows via the lateral inlet (17) radially through the microperforated portion (including perforated sections (16)) into the at least one pipe (13) and via the at least one pipe (13) out of the muffler (Fesina, Figure 1). 
However, Fesina does not disclose that a particulate filter is arranged upstream of the muffler. Kiyota teaches an exhaust gas treatments system of a vehicle in which a particulate filter (12) is arranged upstream of a muffler (13) in order to purify the exhaust gas from the engine (Kiyota, Column 2, Lines 14-33, Figure 1). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fesina such that a particulate filter is arranged upstream of the muffler as is taught by Kiyota as being well known in the art, in order to purify the exhaust gas to decrease air pollution. 

5.	Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vollmer et al., US 2015/0047922, in view of Kiyota et al., US 4,520,624.

Regarding Claim 1
Vollmer discloses an exhaust line for a vehicle (Vollmer, [0001]-[0004]), comprising: a muffler (1) extending in an axial direction and having a circumferential wall (1.2) (Vollmer, Figure 3), wherein the muffler (1) includes: a chamber (6) having a lateral inlet (2) [the inlet (2) is lateral to the paths extending out of the chamber (6)] in the circumferential wall (1.2), at least one pipe (3a, 4.1) having a microperforated portion (3a) extending in the axial direction and having a sound damping effect (Vollmer, [0049]-[0050], Figure 3), wherein the microperforated portion (3a) is arranged in the chamber (6) and the at least one pipe (3a, 4.1) extends out of the chamber (6), and wherein the muffler (1) is configured such that exhaust gas flows via the lateral inlet (2) radially through the microperforated portion (3a) into the at least one pipe (3a, 4.1) and via the at least one pipe (3a, 4.1) out of the muffler (1) (Vollmer, Figure 3). 
However, Vollmer does not disclose that a particulate filter is arranged upstream of the muffler. Kiyota teaches an exhaust gas treatments system of a vehicle in which a particulate filter (12) is arranged upstream of a muffler (13) in order to purify the exhaust gas from the engine (Kiyota, Column 2, Lines 14-33, Figure 1). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Vollmer such that a particulate filter is arranged upstream of the muffler as is taught by Kiyota as being well known in the art, in order to purify the exhaust gas to decrease air pollution. 

Regarding Claim 4
Vollmer and Kiyota teach the system as rejected in Claim 1 above. Vollmer further discloses that the at least one pipe (3a, 4.1) comprises at least a first pipe (3a, 4.1), and wherein the muffler has a second pipe (3b, 4.2) having a microperforated portion (3b) extending in the axial direction and having a sound damping effect (Vollmer, [0049]-[0050], Figure 3), the microperforated portion (3b) of the second pipe (3b, 4.2) being arranged in the chamber (6), and the muffler being configured such that the exhaust gas flows via the lateral inlet (2) radially through the microperforated portion (3b) of the second pipe (3b, 4.2) into the second pipe (3b, 4.2) and via the second pipe (3b, 4.2) out of the muffler (Vollmer, Figure 3). 

Regarding Claim 7
Vollmer and Kiyota teach the system as rejected in Claims 1 and 4 above. Vollmer further discloses that the microperforated portion (3a) of the first pipe (3a, 4.1) and the microperforated portion (3b) of the second pipe (3b, 4.2) are arranged on an axis (2.5) of the lateral inlet (2) (Vollmer, Figure 3). 
[The microperforated portions (3a, 3b) are arranged on the axis (2.5) of the lateral inlet (2) as the axis (2.5) passes through the microperforated portions (3a, 3b) (See Figure 3 of Vollmer).]

6.	Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fesina, RU 2192548 C2, in view of Kiyota et al., US 4,520,624, and further in view of Madi et al., US 2021/0207507.

Regarding Claim 3
Fesina and Kiyota teach the system as rejected in Claim 1 above. Fesina further discloses that a proportion of a mass flow of the exhaust gas flows radially through the microperforated portion (16) and into the at least one pipe (13) (Fesina, Figure 1). 
However, Fesina and Kiyota not disclose that the proportion of the mass flow of the exhaust gas is between 25% and 65%. Madi teaches that providing apertures (119) within a greater extent of length of a chamber, acoustic dampening may be enhanced (Madi, [0056]). Therefore, modifying the amount of exhaust gas that flows through the apertures and then within the chamber effect the acoustic dampening. Accordingly, because changing the amount of exhaust gas introduced through the apertures affects the acoustic dampening, modifying the pipe such that a significant amount of apertures are present to allow significant flow through the aperture is determined to be a results effective variable. As such, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Fesina/Kiyota to include that the proportion of the mass flow of the exhaust gas is between 25% and 65%, because it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art. See MPEP 2144.05. 

Regarding Claim 11
Fesina and Kiyota teach the system as rejected in Claims 1 and 4 above. Fesina further discloses that the first pipe (13) and the second pipe (12) each terminate in an axial end in the chamber (interior of (1)), the axial end having a distance in the axial direction from an intermediate wall (5, 6) of the muffler (Fesina, Figure 1). 
However, Fesina and Kiyota not disclose that the distance corresponds to 1.0 to 2.5 diameters of a respective one of the first pipe and/or second pipe. Madi teaches that providing apertures (119) within a greater extent of length of a chamber, acoustic dampening may be enhanced (Madi, [0056]). Therefore, modifying the dimensions of the pipes within the chamber effect the acoustic dampening. Accordingly, because changing the length of apertures provided on the pipes within the chamber, modifying the length of the pipe such that a significant amount of apertures are present is determined to be a results effective variable. As such, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Fesina/Kiyota to include that the distance corresponds to 1.0 to 2.5 diameters of a respective one of the first pipe and/or second pipe, because it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art. See MPEP 2144.05. 

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vollmer et al., US 2015/0047922, in view of Kiyota et al., US 4,520,624, and further in view of Fritz et al., US 2013/0146391.

Regarding Claim 8
Vollmer and Kiyota teach the system as rejected in Claims 1 and 4 above. Vollmer further discloses that the first pipe (3a, 4.1) extends axially through a first end wall (Vollmer, Figure 3). However, Vollmer and Kiyota do not disclose that the second pipe extends axially through a second end wall opposite to the first end wall. 
Fritz teaches a muffler (101) comprising two exhaust pipes wherein a first exhaust pipe (P1, annotated Figure 8 of Fritz below) extends axially through a first end wall (wall from which P1 extends) and a second exhaust pipe (P2, annotated Figure 8 of Fritz below) extends axially through a second end wall (wall from which P2 extends) opposite to the first end wall (wall from which P1 extends) (Fritz, Annotated Figure 8 of Fritz below). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Vollmer/Kiyota such that the second pipe extends axially through a second end wall opposite to the first end wall, as Fritz teaches that it is well known in the art for exhaust pipes to leave from opposite sides of the muffler in mufflers with two exhaust pipes. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the muffler of Vollmer such that the second pipe extends axially through a second end wall opposite to the first end wall, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

    PNG
    media_image1.png
    312
    630
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 8 of Fritz

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Uegane (US 2001/0018995) – Exhaust muffler
- Foltz (US 5,959,263) – Bypass Muffler
- Strader (US 4,203,502) - Muffler

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746